ICJ_116_ArmedActivities_COD_UGA_2003-01-29_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)

ORDER OF 29 JANUARY 2003

2003

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. OUGANDA)

ORDONNANCE DU 29 JANVIER 2003
Official citation:

Armed Activities on the Territory of the Congo
(Democratic Republic of the Congo v. Uganda),

Order of 29 January 2003, 1 C.J. Reports 2003, p. 3

Mode officiel de citation:
Activités armées sur le territoire du Congo

(République démocratique du Congo c. Ouganda),

ordonnance du 29 janvier 2003, C.I. I. Recueil 2003, p. 3

 

ISSN 0074-4441
ISBN 92-1-070967-5

 

Sales number
N° de vente:

861

 

 
29 JANUARY 2003

ORDER

ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)

ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. OUGANDA)

29 JANVIER 2003

ORDONNANCE
COUR INTERNATIONALE DE JUSTICE

ANNÉE 2003

29 janvier 2003

AFFAIRE DES ACTIVITÉS ARMÉES
SUR LE TERRITOIRE DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)

ORDONNANCE

Présents: M. GUILLAUME, président; M. SHi, vice-président; MM. Oba,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
M™*  HiGacins, MM.  PARRA-ARANGUREN, KOOIJMANS,
REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY, juges;
M. COUvVRELR, greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 44 et 80 de son Règle-
ment,

Vu la requéte enregistrée au Greffe de la Cour le 23 juin 1999, par
laquelle ia République démocratique du Congo (dénommée ci-après le
«Congo») a introduit une instance contre la République de Ouganda
(dénommée ci-après l’'«Ouganda») au sujet d’un cifférend relatif à «des
actes d'agression armée perpétrés par l’Ouganda sur le territoire de la
République démocratique du Congo en violation flagrante de la Charte
des Nations Unies et de la Charte de l'Organisation de l'unité africaine»,

Vu l'ordonnance du 21 octobre 1999, par laquelle la Cour a fixé les
dates d’expiration des délais pour le dépôt d’un :némoire du Congo et
d'un contre-mémoire de l’Ouganda,

4

2003
29 janvier
Rôle général
n° 116
ACTIVITÉS ARMEES (ORDONNANCE 29 I 03) 4

Vu le mémoire déposé par le Congo et le contre-mémoire déposé par
Ouganda dans les délais ainsi fixés, ainsi que les demandes reconven-
tionnelles présentées par l’'Ouganda dans son contre-mémoire,

Vu Pordonnance du 29 novembre 2001, par laquelle la Cour s’est pro-
noncée sur la recevabilité des demandes reconventionnelles présentées par
l’'Ouganda dans son contre-mémoire, a prescrit la présentation d’une
réplique du Congo et d’une duplique de l’Ouganda portant sur les de-
mandes des deux Parties dans l’instance en cours, et a fixé, respectivement,
au 29 mai 2002 et au 29 novembre 2002 les dates d’expiration des délais
pour le dépôt de ces pièces de procédure,

Vu la réplique du Congo déposée dans le délai ainsi fixé, et la duplique
de ’Ouganda déposée dans le délai tel que prorogé par la Cour dans son
ordonnance du 7 novembre 2002;

Considérant que, par une lettre datée du 6 janvier 2003 et reçue au
Greffe le 9 janvier 2003, le coagent du Congo, se référant à l'ordonnance
rendue par la Cour le 29 novembre 2001, a fait savoir à la Cour que son
gouvernement souhaitait s’exprimer une seconde fois par écrit sur les
demandes reconventionnelles de l’Ouganda, dans une pièce additionnelle,
et a proposé que la date d’expiration du délai pour le dépôt de cette pièce
soit fixée au 28 février 2003;

Considérant que, par une lettre datée du 17 janvier 2003 et reçue au
Greffe le 23 janvier 2003 par télécopie, agent de POuganda a informé la
Cour que son gouvernement ne voyait d’objectiors ni a la demande du
Congo de déposer une pièce additionnelle ni à la date proposée par le
Congo pour le dépôt de cette pièce; et qu'il a indiqué qu’«une telle pièce
[devait] se limiter strictement à présenter les vues de la RDC sur les
demandes reconventionnelles de l’Ouganda, et [que] la RDC ne [devait]
pas être autorisée à s’en servir comme d’un instrument pour présenter des
documents ou des arguments supplémentaires concernant ses griefs à
l'égard de ’Ouganda»;

Considérant que, dans son ordonnance susvisée du 29 novembre 2001,
la Cour, après avoir indiqué qu'elle estimait nécessaire le dépôt d’une
réplique par le Congo et d’une duplique par l’Ouganda, portant sur les
demandes soumises par les deux Parties, a ajouté ce qui suit:

«il échet en outre, aux fins d’assurer une siricte égalité entre les
Parties, de réserver le droit, pour le Congo, de s'exprimer une
seconde fois par écrit sur les demandes ‘’econventionnelles de
l'Ouganda, dans une pièce additionnelle dont la présentation pour-
rait faire l’objet d’une ordonnance ultérieure» ;

Compte tenu de l’accord des Parties,

Autorise la présentation par la République démocratique du Congo
d’une pièce additionnelle portant exclusivement sur les demandes recon-
ventionnelles soumises par la République de l’Ouganda;
ACTIVITÉS ARMÉES (ORDONNANCE 29 J 03) 5

Fixe au 28 février 2003 la date d’expiration du délai pour le dépôt de
cette pièce ;
Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-neuf janvier deux mille trois, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République
démocratique du Congo et au Gouvernement de la République de
POuganda.

Le président,
(Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.
